Title: To George Washington from George Measam, 4 October 1778
From: Measam, George
To: Washington, George


          
            Sir,
            Hartford Octor 4th 1778—10 oClock at night.
          
          I am just arrived from Springfield and have the honour of meeting your Excelleny’s Letter of the 2d from Fish Kill; in answer to which, Major Bigelow has forwarded to Head Qua[r]ters by the way of Fredericksburg, 3129 pr Shoes, 6 Bales Blankets, (about 600) and 2612 prs Hose; he has sent a Conductor with them with some directions to General Parsons, requesting his assistance to enable the 
            
            
            
            Conductor to get good Vouchers for his satisfaction and security, as he informs me; he opened your Excellency’s Letter before I arrived & has done thus much in consequence thereof; but I fear if he delivers them to Mr Mease’s Assistant it may create irregularities in the Public Accts perhaps injurious: If I conceived my self Authorized I would write him to keep seperate and distinct Books for these Articles (in case he receives them) not procured by Mr Mease or his Agents and you think him a proper person to Consign them to: He has also forwarded some Mill’d Caps & Mittens, and if I mistake not he told me he had not time to make out an Invoice of the prices; The two last Articles being not Bounty Cloathing, the Regiments to whom they shall be Issued, ought to be Debitted for them, and Stoppages made by the Paymaster, agreeable to a Resolve of Congress: And also the Bounty Cloathing, if they receive more of them than by the Resolve of Congress they are allowed, which generally is the case.
          No part of the French Cloathing are come further than Springfield, and only 73 Loads were arrived when I left it, and no part of them unpack’d or examined as the Honourable Board of War hath directed; I think not to order them further untill they are assorted and made ready for Issuing: and to do this with propriety I ought to have a Return of the number each Regiment will want, in order to pack them with Uniformity, mark and Invoice them Accordingly; which will not only be of Credit to the service and Interest to the Public, but enable the Officer having them in charge to keep Regular Accts for the satisfaction of the Board of War and honour to himself: This I flatter my self your Excellency will see the necessity of and order returns to be made as soon as convenient and necessary; Observing to your Excellency that untill the Returns shall arrive the repacking must stop: another reason why this method should be observed is, there is no Stores at Camp sufficient to assort so large a quantity of Cloathing, make the Issues and keep the Accts.
          No part of the Hats are come, and without your Excellency’s order I fear they will not, in any reasonable time; and but few shirts or Shoes. The Uniforms are exceeding good and suitable to the service, and ’twould be very mortifying to me to Issue them in an incomplete manner judging your Excellency’s expectations would also be disappointed therein.
          With Respect to your Excellency’s order of the 2d Instant to farward the Shoes Blanketts and Hose to Head Qua[r]ters, it shall be obeyed, judging your Excellency has, or will order proper persons to make the Issues, Debit the Regiments properly and keep Regular Accts thereof without interfearing with Mr Mease’s Accompts duplicate receipts for the Issues, always to be taken. 
          
          
          
          The utmost dispatch and attention shall be made by me to prepare the whole Cloathing for Issuing, but no Invoice was arrived, (I Judge they have them not complete) nor a person to do any thing more than store them; to do this in a Complete manner there is more to be done than I am capable of making your Excellency sensible of: And the sooner the Regimental returns are sent the sooner the Cloathing will be Issued. When this is done your Excellency’s order will doubtless be given to the Colonels of the several Regiments: and to save trouble and expence, they may give their orders on the Backs thereof, for me to deliver their Cloathing to an Officer of the Brigade they belong to, who may come and Receive the whole Cloathing for that Brigade and see it safely Conducted thereto; but to be more regular there should be an Officer from each Regiment for none but Regimental Accompts ought to be kept open: I mean no Brigade Accompts can with propriety be kept.
          I have entred thus largely into my method, fearing the multiplicity of Business your Excellency goes through should prevent your thinking it necessary to be thus particular. Anxious to give satisfaction I have the honor to be with great deference, Your Excellency’s Most obedient and most Humble Servt
          
            Geo. Measam
          
          
          p.s. A large number of Hose are at Fish Kill. All the Cloathing designed for that Store, and particular Regiments were gone past before I reached Springfield; they are gone by the way of Simsburry which they say is the best road for Fish Kill. I can give your Excellency but little acct of the Cloathing in the hands of Major Bigelow, I requested he would make an estimate of what made up Cloathing he could furnish by the 1st of Novr, but, he said he could not. I understand, the Connecticut Troops, or at least some of them, expect to be Cloathed out of this parcel; if that is the Case I would recommend to your Excellency to gratify them in this request, for I fear they will be late, and if the service will not suffer more by their waiting, than any other regiments, they will in this case wait by their own choice. I have recommended to Major Bigelow to Issue nothing without your orders. I wish you to have a return of all he has, and have mentioned it to him.
          
          
            G.M.
          
        